Citation Nr: 1545231	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for restless leg syndrome, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for restless leg syndrome.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in November 2011.  However, in October 2011, he cancelled the hearing and withdrew his request for a hearing. 

In a May 2014 decision, the Board, in part, denied entitlement to service connection for restless leg syndrome.  The Veteran entered a timely appeal to the U. S. Court  of Appeals for Veterans Claims (Court).  By Memorandum Decision dated in July 2015, the Court vacated and remanded the Board decision pertaining to service connection for restless leg syndrome claim for readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its decision, the Court noted that the Board failed to provide the Veteran with a medical examination that considers whether his restless leg syndrome is caused or aggravated by his service-connected lower back condition.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).

The Veteran will be afforded a VA examination to address whether his service-connected low back disability caused or aggravated his restless leg syndrome.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since June 2014.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA peripheral nerve examination to obtain an opinion addressing whether     his service-connected low back disability caused or aggravated his restless leg syndrome.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Following review      of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not that the Veteran's restless leg syndrome was caused by his service-connected low back disability?  Please explain why or why not. 

c.  If not caused by the service-connected low back disability, is it at least as likely as not that the Veteran's restless leg syndrome is permanently worsened beyond natural progression (as opposed to temporary exacerbation of symptoms) by his service-connected low back disability? Please explain why or why not.

d.  If the examiner finds that the Veteran's restless leg syndrome was permanently worsened beyond normal progression (aggravated) by his service-connected low  back disability, the examiner should attempt to quantify the level of worsening beyond the baseline level of restless leg syndrome. 

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
 
3.  After completing the above development to the        extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

